Citation Nr: 1108145	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  02-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. E.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from January 1948 to January 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2002, the Board, in pertinent part, remanded the Veteran's claim to the RO so that he could be afforded a hearing before a Veterans Law Judge.

In February 2007, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.  In a May 2007 decision, the Board denied the Veteran's claim for service connection for a right inguinal hernia.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an October 2008 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the case to the Board for additional evidentiary development and readjudication.  To comply with the Joint Motion, in January 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC.

Unfortunately, the RO/AMC has not fully complied with the directives in the Board's January 2010 Remand.  Therefore, this appeal must once again be remanded to the RO via AMC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) (West 2002).






REMAND

As noted above, in January 2010, the Board remanded the Veteran's case to the RO for further evidentiary development that included obtaining additional service medical records and affording the Veteran a VA examination.  

Unfortunately, the Board finds that another remand is necessary in this case.  A review of the evidence in this case reveals that the RO has not complied with the directive from the Board's January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Board notes that some partial development was completed.  Requests for additional service medical records yielded receipt of the Veteran's January 1948 enlistment examination report.

However, other action specifically requested by the Board in January 2010 was not completed.  See Stegall v. West, supra.  The January 2010 remand directed the RO to schedule the Veteran for a VA examination by a physician to determine the current nature and etiology of any chronic right inguinal hernia found to be present.   However, while the Veteran was afforded a VA examination in September 2010, the record shows that it was performed by a physician's assistant without indication that the examination report was reviewed or signed by a physician.  

In any event, the September 2010 VA examiner's opinion is also insufficient for adjudication purposes.  The Veteran's 1948 application for service enlistment and entrance examination report do not indicate that he suffered a right inguinal hernia prior to his enlistment in January 1948.  Therefore, it must be presumed that he entered service in sound condition with no preexisting right inguinal hernia.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  Under these circumstances, the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Unfortunately, the VA examiner did not provide an opinion that corresponds to this heavy burden of clear and unmistakable evidence.  Rather, the September 2010 VA examiner indicated that the Veteran's right inguinal hernia preexisted service and that it was "less likely than not" aggravated in service.  The examiner also provided no rationale for her opinions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to any weight).  Therefore, when the Veteran is reexamined by VA, the examining physician should comment on whether the Veteran's right inguinal hernia clearly and unmistakably preexisted service and, if so, whether it clearly and unmistakably was not aggravated by service.  All opinions should be supported by rationale. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination performed by a physician with expertise to determine the current nature and etiology of any chronic right inguinal hernia found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims files should be made available to the examiner prior to the examination.  The physician-examiner is requested to respond to the following:

a) does the Veteran currently have a disorder manifested by right inguinal hernia?

b) Taking into consideration the evidence incorporated in the service medical records (including the January 1948 entrance examination report), when did the disability (or disabilities) begin?

c) If any disability was incurred before January 1948, was there a permanent increase in disability, beyond the natural progress of the disorder, during the Veteran's period of military duty, namely from January 1948 to January 1968?  That is, did the Veteran's right inguinal hernia clearly and unmistakably exist prior to service and, if so, is there clear and unmistakable evidence that it was not aggravated by service (meaning beyond the natural progress of the disorder from January 1948 to January 1968)?

d) If any diagnosed disability was incurred after January 1948, the examiner is requested to provide an opinion regarding the etiology of any chronic right inguinal hernia found to be present, to include whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed chronic right inguinal hernia was caused by military service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).

e) A rationale should be provided for all opinions rendered.  In rendering an opinion, the physician is particularly requested to address the findings of the June 2000 fee based examination (diagnosing a massive right inguinal hernia) and February 2001 medical records (showing right inguinal hernia repair).  The examination report should indicate if the examiner reviewed the Veteran's medical records. 

2.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



